DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to a detecting analyte with a colorimetric sensor, classified in G01N 21/251.
II. Claims 31-52, drawn to method of making a colorimetric sensor, classified in B01J 20/268.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the Invention of Group II can be used in the manufacturing of a strain sensor for the detection of forces applied to the surface of the sensor.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The search required for the two different invention would have to be conducted across two different CPC classifications that are unrelated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenneth E. Radcliffe on March 31, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-30.  Affirmation of this election must be made by applicant in replying to this Office action.  s 31-52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Yifei et al. “Strain-tunable plasmonic crystal using elevated nanodisks with polarization-dependent characteristics” (hereafter Wang et al. ) in view of Iryna Tokareva et al. “Ultrathin molecularly imprinted polymer sensors employing enhanced transmission surface plasmon resonance spectroscopy” (hereafter Tokareva et al. ).
Claim 1, 16
 	Wang et al. discloses method and apparatus having a colorimetric sensor for detecting an analyte of interest in a fluid sample (Page 1, Left Col. First Para, “Many plasmonic nanostructures have been developed for various applications, including biochemical sensors…”), the sensor comprising: a metal layer disposed upon a substrate and defining a plurality of holes (Page 3, Right Column, First Para; “After the two-step replications, a 50nm thick gold film was 
	Wang et al. substantially teaches the claimed invention except that it does not show an a molecularly imprinted polymer layer covering at least one of the metal layer, the plurality of nanostructures and the plurality of metal deposits, the molecularly imprinted polymer layer defining a cavity shaped to receive an analyte of interest, wherein the sensor is configured such that, when an analyte contacts the molecularly imprinted polymer layer and becomes disposed within the cavity, an optical property of at least a portion of the sensor changes thereby to cause a detectable color change in the sensor. Tokareva et al. shows that it is known to provide a molecularly imprinted polymer layer covering at least one of the metal layer, the plurality of nanostructures and the plurality of metal deposits, the molecularly imprinted polymer layer defining a cavity shaped to receive an analyte of interest, wherein the sensor is configured such that, when an analyte contacts the molecularly imprinted polymer layer and becomes disposed within the cavity, an optical property of at least a portion of the sensor changes thereby to cause a detectable color change in the sensor (Page 1, Col. 1) for an imprinted polymer sensor in 
Claim 2, 17
 	Wang et al. discloses the nanostructures are nanoposts (See Fig. 3(f)).  
Claim 3, 18
 	Wang et al. discloses the metal deposits are metal nanodisks (See Fig. 3(f) gold layer on top of nanoposts).  
Claim 4, 19
 	Wang et al. discloses each metal nanodisk is disposed upon a top surface of one of the nanoposts (See Fig. 3(f) gold layer on top of nanoposts).  
Claims 5-7, 20-22
	Wang et al. in view of Tokareva et al. discloses the claimed invention except for nanostructures are nanospheres, the metal deposits are metal caps with each metal cap disposed on the top surface of the nanospheres. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Wang et al. in view of Tokareva et al. with the nanospheres since it was well known in the art that using nanospheres can help entrap more agents, therefore improve sensor detection. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. 
Claim 8, 23
Wang et al. discloses a dielectric material, (See Abstract “elastomer substrate).
Claim 9, 24
 	Wang et al. discloses the plurality of nanostructures comprise a periodic distribution from about 10 nanometers to about 2 micrometers (Page 2, Col. 2).  
Claim 13, 28
 	Wang et al. discloses the plurality of metal deposits are spaced apart from the metal layer by a distance between about 1 nanometer and about 2 micrometers (Page 2, Col. 2).  
Claim 14, 29
	Wang et al. substantially teaches the claimed invention except that it does not show a molecularly imprinted polymer layer is optically transparent. Tokareva et al. shows that it is known to provide for a molecularly imprinted polymer layer is optically transparent (Layer 3, in Fig. 1A) for a device measuring surface characteristics of a sensor. It would have been obvious to combine the device of Wang et al. with the transparent layer of Tokareva et al. before the effective filing date of the claimed invention for the purpose of providing a layer that is transparent for transmission in measuring surface plasmon resonance, which improves surface detection of the sensor.
Claim 15
 Wang et al. discloses the sensor is disposed upon or integrated within a surface of a fluid receptacle or a straw (Page 1, second sentence).  In regards to being intergrated with a straw or fluid receptacle it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  
Claim 30

(Page 1, Col. 1, 1st Para.) for a sensor for measuring surface plasmon. It would have been obvious to combine the device of Wang et al. with the spectrometer of Tokareva et al. before the effective filing date of the claimed invention for the purpose of providing detection of analyte in real-time, therefore improving the sensitivity of the sensor.
 	
Claims 10-12, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Tokareva et al. and in further view of Offermans et al. (8,711,356).
Claims 10-12, 25-27
	Wang et al. in view of Tokareva et al. substantially teaches the claimed invention except that it does not show an the plurality of nanostructures comprises a first subset of nanostructures configured as a first sub-pixel to produce a first color and a second subset of nanostructures configured as a second sub-pixel to produce a second color; the first subset comprise dimensions different from the nanostructures of the second subset; the nanostructures of the first subset comprise a periodicity different from the nanostructures of the second subset. Offermans et al. (8,711,356) shows that it is known to provide a plurality of nanostructures comprises a first subset of nanostructures (Fig. 4, Ref. 30, Left side) configured as a first sub-pixel to produce a first color and a second subset of nanostructures configured as a second sub-pixel to produce a second color (Fig. 4, Ref. 30, Right side); the first subset comprise dimensions different from the nanostructures of the second subset (See Fig. 4, Different sizes of Ref. 30); the nanostructures of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        April 7, 2021